Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments filed on May 10, 2022 have been fully considered.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,955,356. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,955,356 (‘356). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the patent is directed to a measurement cycle determination device comprising a related information acquisition unit, a crack information acquisition unit, a measurement cycle determination unit and a measurement cycle output unit.  Claim 1 of instant application is broader than claim 1 of the patent, and therefore is fully met and no further analysis is necessary.  For example, claim 1 of the patent is further directed to a memory unit, a measurement path information generation unit and a measurement path output unit.
Claims 2-10, which are dependent on claim 1 are identical to claims 2-10 of the patent, and claim 12 is identical to claim 11 of the patent.
Claim 13:   claim 12 of ‘356 claims a measurement cycle determination method, comprising: acquiring at least one of geographic information including items related to a geography of a site where a structure is located, weather information including items related to weather at the site, and structure information including items related to the structure (C34L33-39); determining, on the basis of at least one of the geographic information, the weather information, and the structure information, a measurement cycle at which to measure a width of a crack (C34L42-45); and outputting a measurement cycle signal indicating measurement cycle information related to the determined measurement cycle (C34L46-48).  Claim 1 of instant application is broader than claim 12 of the patent, and therefore is fully met and no further analysis is necessary.  For example, claim 1 of the patent is further directed to steps of acquiring crack information, storing by a memory unit, generating by a measurement path information generation unit and outputting by a measurement path output unit.
Claim 14:   claim 1 of ‘356 claims a measurement cycle determination device, comprising: a related information acquisition unit configured to acquire at least one of geographic information including items related to a geography of a site where a structure is located, weather information including items related to weather at the site, and structure information including items related to the structure (C32L33-40); a measurement cycle determination unit configured to determine, on the basis of at least one of the geographic information, the weather information, and the structure information, a measurement cycle at which to measure a width of a crack (C32L44-48); and a measurement cycle output unit configured to output a measurement cycle signal indicating measurement cycle information related to the determined measurement cycle (C32L49-52).  Claim 14 of instant application is broader than claim 1 of the patent, and therefore is fully met and no further analysis is necessary.  For example, claim 1 of the patent is further directed to a crack information acquisition unit, a memory unit, a measurement path information generation unit and a measurement path output unit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-178292 (‘292 hereafter) in view of Torng (US 7,840,376).
Claims 1, 4, 10, 13 and 14:   ‘292 discloses  [0012-0013] a fracture risk evaluation apparatus , comprising: a related information acquisition unit configured to acquire at least one of geographic information (earthquake load) including items related to a geography of a site where a structure is located, weather information including items related to weather at the site, and structure information (fracture toughness) including items related to the structure; a crack information acquisition unit configured to acquire crack information (dimension of defect) related to a crack that has occurred in the structure; a fracture risk evaluation configured to determine, on the basis of the crack information and at least one of the geographic information, the weather information, the structure information, a failure probability which is a probability that the structure breaks down within a predetermined time period. ([0043] teaches an LCD, CRT and printer output unit, that displays the failure probability data calculated from the crack data [0038] and analysis conditions, which include earthquake load [0013]). ‘292 does not appear to disclose the determination of a measurement cycle determination unit, which determines a measurement cycle at which to measure a width of the crack. Torng discloses (see claim 1) a risk-based maintenance method that determines an inspection timing/interval based on crack information and structural information (“fracture toughness” which is a structural information, col. 5, lines 3-12 and 39-57). It would have been obvious to one of ordinary skill in the art before the time of filing of the instant application to incorporate the teachings of Torng to the evaluation apparatus of ‘292, so that appropriately timed inspection and maintenance could prolong the life of the structure.
Claim 2:   Claim 1 of Torng teaches updating the measurement cycle (determining a second inspection interval) on the basis of the updated parameter information (during the first interval). It would therefore have been obvious to a skilled artisan to update the measurement cycle based on crack information; wherein the measurement cycle output unit is configured to output an update measurement cycle signal indicating the updated measurement cycle, since a different progression of the size of the crack than initially assumed would warrant an updated measurement cycle.
Claims 5 and 6:   Torng discloses the computation of a predetermined first cycle for the measurement cycle when a total value of numerical values associated with a predetermined item is less than or equal to a predetermined first threshold value  (risk value threshold, see claim 1). The structural elements recited in claim 6 would be necessitated.
Claim 7:   Fig. 1 and claim 1 of Torng discloses updating the measurement cycle/interval based on updated risk information, the measurement cycle determination unit would determine a cycle shorter than the first cycle for the measurement cycle when the total value is greater than the first threshold value.
Claims 8 and 9:   ‘292 as modified by Torng teaches claim 6, but does not appear to specify the added limitations of claims 8 and 9. However, since claim 1 of Torng teaches that the cycle is determined based on a threshold that is calculated based on multiple factors (not just crack size), one of ordinary skill in the art before the filing of the instant application would have found it obvious to determine a second cycle shorter than the first cycle for the measurement cycle when the width of the crack is less than or equal to a second threshold value; and determine a third cycle shorter than the second cycle for the measurement cycle when the width of the crack is greater than the second threshold value, and to determine the second cycle for the measurement cycle when the total value is greater than the first threshold value and the width of the crack is less than or equal to the second threshold value; and determine the third cycle for the measurement cycle when the total value is greater than the first threshold value and the width of the crack is greater than the second threshold value, to account for various scenarios encompassing the possible values of the multiple factors/parameters.
Claim 12:   ‘292 as modified by Torng above teaches the measurement cycle determination device according to claim 1, but does not appear to teach a memory unit configured to store the measurement cycle information for each crack that has occurred in each of the plurality of structures; a weighting unit configured to weight each of the cracks on the basis of the measurement cycle information; and a weighting signal output unit configured to output a weighting signal indicating the weighting. However, since Torng teaches taking into consideration the crack size distribution, one of ordinary skill in the art before the instant application was filed would have considered it obvious to prioritize the cracks via a weighting signal, so as to optimize resources available to remediate the cracks.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-178292 in view of Torng (US 7,840,376) as cited above, and further in view of JP2011-191282A (Copy and machine translation previously made of the record, hereafter ‘282)
Claim 3:   ‘292 as modified by Torng above teaches the measurement cycle determination device according to claim 2, but does not appear to teach that the crack information includes image data representing an image captured of a sheet affixed to the crack, the sheet comprising: a first layer portion including a first pattern that includes a plurality of line drawings extending in a first direction; and a second layer portion including a second pattern that overlaps the first layer portion and that includes a plurality of line drawings extending in a second direction different than the first direction; a moire occurring in the sheet due to first pattern and the second pattern overlapping, and the measurement cycle updating unit including a crack growth width estimation unit configured to estimate a growth width of the crack on the basis of a comparison of the moire corresponding to the image data acquired previously and the moire corresponding to the image acquired presently. ‘282 discloses [0023-0025] the monitoring of crack growth by monitoring the image data (vis digital camera) representing an image captured of a sheet affixed to the crack, the sheet comprising: a first layer (10B) portion including a first pattern ( grating 13B) that includes a plurality of line drawings extending in a first direction; and a second layer (10A) portion including a second pattern (grating 13A) that overlaps the first layer portion and that includes a plurality of line drawings extending in a second direction different than the first direction; a moire occurring in the sheet due to first pattern and the second pattern overlapping, and the measurement cycle updating unit including a crack growth width estimation unit configured to estimate a growth width of the crack on the basis of a comparison of the moire corresponding to the image data acquired previously and the moire corresponding to the image acquired presently. It would have been obvious to one of ordinary skill in the art to modify the teachings of ‘292 and Torng with the use of the monitoring of moire pattern as taught by ‘282, so as to get a precise real-time measurement of crack width.
Response to Arguments
	Applicant argues that the Torng reference is directed to determining an inspection timing/interval based on crack information, but does not teach basing the determination on the crack information as well as at least one of the geographic information, the weather information and the structure information.  However, as Torng bases the determination on the crack information as well as fracture toughness, which is a structural information, Torng discloses the claimed basis for determining the inspection timing/interval.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        September 7, 2022